EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Rogitz on 7/14/2022.
The application has been amended as follows: 
22. (Currently Amended) In a digital television system, a method comprising: 
generating, by digital television transmitter equipment, a first emergency alert tailored to a first location in an emergency alert coverage area, the first emergency alert indicating a first emergency; 
generating, by the digital television transmitter equipment, a second emergency alert tailored to a second location in the emergency alert coverage area, the second emergency alert indicating the first emergency and containing information different from information in the first emergency alert; 
transmitting, by the digital television transmitter equipment, the first emergency alert to a first receiver at the first location; and 
transmitting, by the digital television transmitter equipment, the second emergency alert to a second receiver at the second location, wherein the first emergency alert comprises notification of an automatic booking of a user into a hotel nearest the first location.
Allowable Subject Matter
Claims 9-14, 16, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims have been amended such that they contain only the previously allowable subject matter.  The prior art does not teach or suggest the particular combination of limitations recited and it would not have been obvious to combine the prior art to arrive at the claimed invention.  Particularly, the prior art does not teach or suggest in combination with the other recited limitations:
digital television transmitter equipment configured with instructions to: generate a first emergency alert tailored to a first location in an emergency alert coverage area, the first emergency alert indicating a first emergency; transmit the first emergency alert to a first receiver at the first location; wherein the first emergency alert comprises notification of an automatic booking of a user into a hotel nearest the first location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Boyd whose telephone number is (571)270-0676. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER BOYD/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424